 GENERAL ELECTRIC COMPANY6155.The Board has considered the Regional Director's report, thePetitioner's exceptions thereto, and briefs of the parties, and herebyadopts the Regional Director's findings and recommendations.' SeeGeneral Electric Company. 161NLRB 615.Accordingly, as we have overruled the objections and as the tallyof ballots shows that Petitioner has not received a majority of thevalid votes cast, we shall certify the results of the election.[The Board certified that it majority of the valid votes was notcast for the International Union of Electrical, Radio and MachineWorkers, AFL-CIO, and that the said labor organization is not theexclusive representative of the employees in the unit found appro-priate.]MEMBER JENKINS took no part in the above Decision and Certifi-cation of Results of Election.I The Petitioner's exceptions, in our opinion, raise no material or substantial issues offact or law which would warrant reversal of the Regional Director's findings and recom-mendations with respect to the objections.General Electric Company, Oklahoma City Computer OperationandInternational Brotherhood of ElectricalWorkers, AFL-CIO, Petitioner.Case 16-RC-4114.October 28,1966DECISION AND REMAND TO REGIONAL DIRECTORPursuant to a stipulation for certification upon consent electionexecuted on November 23, 1965, an election by secret ballot was con-ducted on December 16, 1965, under the direction and supervision ofthe Regional Director for Region 16 among the employees in theappropriate unit. At the conclusion of the election, the parties werefurnished with it tally of ballots which showed that of approximately657 eligible voters, 630 cast ballots, of which 42 were for the Peti-tioner, 39 were for Intervenor, International Union of Electrical,Radio and Machine Workers, AFL-CIO, 1 for Intervenor, Com-munications Workers of America, AFL-CIO, and 548 for no union.Thereafter, the Intervenor, International Union of Electrical, Radioand Machine Workers, AFL-CIO, filed timely objections to conductaffecting the results of the election.In accordance with the National Labor Relations Board Rules andRegulations, Series 8, as amended, the Regional Director conductedan investigation and, on April 18, 1966, issued and duly served uponthe parties his report on objections in which he recommended that161 NLRB No. 54. 616DECISIONSOF NATIONAL LABOR RELATIONS BOARDobjections numbered 1, 6, and 7 be sustained, and that the electionbe set aside and a new election be held. In view of such recommenda-tion, he found it unnecessary and did not pass upon the remainingobjections. Thereafter, the Employer filed timely exceptions to theRegional Director's report.Upon the entire record in this case, the National Labor RelationsBoard finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act, as amended, and it will effectuatethe purposes of the Act to assert jurisdiction herein.2.The Petitioner is a labor organization claiming to representcertain employees of the Employer.3.A question affecting commerce exists concerning the representa-tion of the employees of the Employer within the meaning of Sec-tions 9(c) (1) and 2(6) and (7) of the Act.4.The parties stipulated, and we find, that the following employeesconstitute a unit appropriate for the purposes of collective bargain-ing within the meaning of Section 9(b) of the Act:Included :All production and maintenance employees, includ-ing material handlers, employed at the Employer's MilitaryCommunications Department and the Oklahoma City ComputerOperation, in Oklahoma City, Oklahoma.Excluded :All office clerical employees, engineers, professionalemployees (including draftsmen), quality control technicians,salaried production control employees, and excluding the engi-neeringmodel shop, watchmen, guards, and supervisors asdefined in the Act.5.The Board has considered the Regional Director's report, theEmployer's and IUE's exceptions thereto, and briefs of the parties,and makes the following findings :Objections 1, 6, and 7 in principal part involve the IUE's con-tention that the Employer unlawfully interfered with the electionby informing employees during the preelection period that in theevent the IUE was selected as bargaining representative, the Savingsand Security Plan would be terminated, thereby causing the fore-feiture of all benefits accrued thereunder. It is the IUE's positionthat the plan survived an election and that the Employer was underan obligation to bargain with the Union with respect to its termina-tion or continuance.The Regional Director was of the opinion that, under the plan,the Employer retained the sole discretion to terminate the plan inthe event the employees selected a bargaining representative, and GENERAL ELECTRIC COMPANY617that this possible exercise of the Employer's discretion, in such circum-stances, coerced and restrained employees. Accordingly, the RegionalDirector recommended that the objections be sustained and the elec-tion be set aside.The plan, a voluntary participation plan, providing for certainmatching contributions by the Employer, also provided in materialpart that upon selection of a union, the employees would be eligibleto participate in the savings program under specified conditions pro-vided that "such employees shall not thereupon automatically becovered by an existing multi-plant bargaining agreement." It is notdisputed that during the preelection period the IUE had a multi-plant contract whose terms provided that any newly certified IUElocalwould automatically come under its coverage. It appears inthis connection that the existing multiplant bargaining agreementbetween the Employer and the IUE, to which the new unit would besubject assuming that the IUE won the election, implicitly precludesparticipation in the plan, because the plan,inter alia,incorporates adual wage structure, i.e., some participants in the plan receive a lowerwage rate than nonparticipants, whereas the bargaining agreementdoes not so provide. Additionally, the Employer's practice has beento discontinue the plan with respect to employees for whom the IUEhas become the certified representative; the IUE has acquiesced inthis practice; and the IUE has in fact advised employees that theplan would be discontinued under these circumstances. Finally, thereisevidence that the IUE had rejected this plan during priornegotiations.Under all the circumstances, therefore, and contrary to the Re-gional Director's opinion, we find that the plan did not vest discretionin the Employer to continue or terminate the plan upon the selectionof the IUE. For this reason, and for the additional reason that theEmployer, by informing employees of the factual contents of theplan and the past practice of the parties, did not threaten employeeswith reprisals if they selected the IUE as bargaining representative,'we find objections 1, 6, and 7 are without merit and therefore do notadopt the Regional Director's recommendation that such objectionsbe sustained. However, as the Regional Director failed to pass onthe remaining objections, we shall remand the case to him for fur-ther proceedings.[The Board remanded this proceeding to the Regional Directorfor Region 16 for further investigation of the IUE's objections to'We note that the IUE also filed similar exceptions in 161 NLRB 618, 161 NLRB614, 161 NLRB 611, and 161 NLRB 612, and a brief in support thereof. 618DECISIONSOF NATIONAL LABORRELATIONS BOARDthe election and for issuance of a supplemental report thereon. Theparties to this proceeding may file exceptions to the Regional Direc-tor's supplemental report, pursuant to Section 102.69 of the Board'sRules and Regulations, as amended.]MEMBER JENKINStook no part in the above Decision and Remandto Regional Director.General Electric Company,Wiring Device DepartmentandInter-national Union of Electrical,Radio and MachineWorkers, IUE,AFL-CIO,Petitioner.Case 1-RC-8749.October 28, 1966DECISION AND DIRECTION OF SECOND ELECTIONPursuant to a stipulation for certification upon consent electionexecuted on January 11, 1966, an election by secret ballot was con-ducted on January 26, 1966, under the direction and supervision ofthe Regional Director for Region 1 among the employees in the appro-priate unit. At the conclusion of the election, the parties were fur-nished with a tally of ballots which showed that of approximately235 eligible voters, 225 cast ballots, of which 29 were for, and 189against, the Petitioner, and 7 ballots were challenged. Thereafter, thePetitioner filed timely objections to conduct affecting the results ofthe election.In accordance with the National Labor Relations Board Rules andRegulations,Series 8, asamended, the Regional Director conductedan investigation and, on March 10, 1966,issued andduly served uponthe parties his report and objections in which he recommended thatobjection numbered 7 be sustained, and that the electionbe set asideand a new election be held. He recommended that all other objectionsbe overruled. Thereafter, the Employer and the Petitioner filedtimelyexceptionsto theRegionalDirector's report.Upon theentire record in this case,the National Labor RelationsBoard finds :1.The Employer is engagedin commercewithinthe meaning ofthe National LaborRelationsAct, as amended, and it willeffectuatethe purpose of the Act to assert jurisdictionherein.2.The Petitioner is a labor organizationclaiming torepresent cer-tain employees of the Employer.3.A question affecting commerce existsconcerningthe representa-tion of the employees of the Employer within themeaning. of Sec-tions 9(c) (1) and 2(6) and (7) of the Act.161NLRB No. 55.